IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00125-CV

GLENN RAY MACKS,
                                                           Appellant
v.

JOYCE GUERRA AND
SHARON CRAWFORD,
                                                           Appellees



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 25,873


                          MEMORANDUM OPINION

      Appellant Glenn Ray Macks, a state-prison inmate in the Ellis Unit, sued Joyce

Guerra, a TDCJ unit grievance investigator, and Sharon (or Shanta) Crawford, a TDCJ

medical administrator. After the Office of the Attorney General (OAG) filed an amicus

curiae advisory that asserted that Macks had not complied with Chapter 14 of the Civil

Practice and Remedies Code and that his claims were frivolous, the trial court

dismissed Macks’s suit as frivolous for failure to comply with Chapter 14.
        Macks appeals, asserting four issues. His notice of appeal was filed on April 23,

2012.    Effective January 1, 2012, Chapter 14 was amended to apply to an action,

including an appeal or an original proceeding, brought by an inmate in a district,

county, justice of the peace, or small claims court, or an appellate court in which an

affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West

Supp. 2013) (emphasis added); Douglas v. Turner, ___ S.W.3d ___, ___, 2013 WL 2245653,

at *1 (Tex. App.—Waco May 9, 2013, no pet.). Chapter 14’s requirements thus apply

when an inmate files an appeal or an original proceeding. Douglas, ___ S.W.3d at ___,

2013 WL 2245653, at *1.

        Section 14.004(a) requires the inmate to file an affidavit or declaration “relating to

previous filings” in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code, accompanied by a certified copy of the inmate’s

account statement. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2013).

The statement must “reflect the balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date on which the claim is

filed.”1 Id. § 14.006(f) (West 2002). The filings required by chapter 14 are “an essential

part of the process by which courts review inmate litigation.” Douglas, ___ S.W.3d at

___, 2013 WL 2245653, at *1 (quoting Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.—

Waco 1996, no writ)).


1
  In conjunction with filing his notice of appeal, Macks filed an indigence affidavit and a certified copy of
his inmate account statement, which is in the clerk’s record. Macks substantially complied with
subsection 14.004(c). See Washington v. Tex. Dep’t of Crim. Just., No. 10-04-00253-CV, 2005 WL 1484037, at
*3 (Tex. App.—Waco June 22, 2005, no pet.) (“An inmate may “substantially” comply with section 14.004
to avoid dismissal.”).

Macks v. Guerra                                                                                       Page 2
        The failure to file the affidavit or declaration “relating to previous filings” can

result in dismissal without notice or hearing. Id. Furthermore, when the inmate fails to

comply with the affidavit requirements, the court may assume that the current action is

substantially similar to one previously filed by the inmate and is thus frivolous. Id.

        In this appeal, Macks did not file an affidavit or declaration “relating to previous

filings.” We thus dismiss as frivolous this appeal.2 Id., ___ S.W.3d at ___, 2013 WL
2245653, at *2 (dismissing appeal without notice).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 19, 2014
[CV06]




2
  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).

Macks v. Guerra                                                                                     Page 3